233 S.W.2d 862 (1950)
HOUSE
v.
STATE.
No. 24871.
Court of Criminal Appeals of Texas.
October 18, 1950.
Rehearing Denied November 29, 1950.
D. F. Sanders, J. A. Veillon, Beaumont, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
GRAVES, Judge.
Appellant was charged with driving an automobile upon a public highway while intoxicated and by a jury fined the sum of $250.00, and he appeals.
*863 There is but one bill of exceptions shown in the record, and that relates to certain testimony given by a physician. It appears that upon appellant's arrest, he voluntarily gave a specimen of his urine. This specimen was analyzed by a chemist, who later testified without objection that such specimen contained .34 percent of alcohol. Thereupon, Dr. W. A. Newton, a physician but not a chemist, testified that from reading and study and from certain documents relative to such matters, he was of the opinion that .34 percent alcohol shown in a chemical analysis of urine was evidence that intoxication was present in the giver of the specimen. This was objected to as hearsay and a conclusion of the witness. We think that under the facts here present such objection goes more to the weight than to the admissibility of his testimony.
It is also found in the record that appellant placed Dr. Mills upon the stand, who testified that so far as he knew, the tests referred to by Dr. Newton and his authorities were reliable, this being the burden of Dr. Newton's testimony which was objected to as hearsay.
There were other witnesses who testified from observation that appellant was intoxicated; others that he was not so intoxicated. The jury settled this controversy in favor of the State.
Finding no error in the record, the judgment will be affirmed.